DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	This office action is in response to the amendment filed on 07/25/2022.  Claims 1-12 are pending in this application and have been considered below.  Claims 13-15 are canceled by the applicant.

3.	Applicant arguments regarding the rejection under 35 U.S.C. 103 as being unpatentable over YOON et al. (US 20180049151) in view of KAZMI et al. (US 20180302873) have been fully considered but they are not persuasive.  The examiner thoroughly reviewed Applicant’s arguments but firmly believes that the cited reference reasonably and properly meets the claimed limitation as rejected.

	Applicant’s argument: Therefore, Kazmi cannot makeup the defects of Yoon because Kazmi also fails to teach the above-emphasized feature of amended claim 1, such as "...transmitting a reference signal time difference (RSTD) index corresponding to an interval of a RSTD of the positioning reference signal received per cell based on a reporting table to a base station," and "...wherein the reporting table is configured differently depending on a reporting resolution." 

	Examiner’s response: The examiner respectfully disagrees with applicant’s arguments above.  Table 1 of Kazmi shows RSTD report mapping with resolution levels (15391 – 15391).  In par 0023, Kazmi teaches “The method may comprise, and/or the UE may be adapted for, and/or comprise a transmitting module for, transmitting the measurement indicator/s, e.g. to a network or network node. Transmitting may comprise transmitting a resolution indicator, which may be indicative of which resolution the mapping is based on. The resolution indicator may comprise and/or be implemented as a table indicator, which may indicate the table used for mapping. Alternatively or additionally, transmitting may comprise transmitting an accuracy indicator, which may e.g. indicate a resolution and/or a resolution range. Alternatively or additionally, transmitting may comprise transmitting a signal strength indicator, which may represent and/or a measured signal strength.”  In par 0024, Kazmi teaches “A measurement configuration may generally indicate and/or comprise a resolution and/or resolution configuration. Additionally, a measurement configuration may comprise and/or indicate measurement settings of and/or for the UE, in particular pertaining to sampling rate and/or measurement bandwidth and/or (physical) measurement resolution (e.g., in regards to time resolution), in particular, if the UE is capable of changing such settings; a measurement capability report may indicate settings available for the UE. A measurement configuration may pertain to one or more than one source of positioning signals, e.g. a network node may be adapted to configure a UE for measurements on positioning signals from more than one source, which may include the configuring network node and/or different network nodes, e.g. different eNodeBs. It may be considered that for different sources different configurations are configured, e.g. regarding resolution and/or measurement settings.”  In par 0025, Kazmi teaches “It may generally be considered that a resolution pertains to a reporting resolution, which may be a resolution of measurement indicator/s, which may be transmitted and/or reported to a network. The reporting resolution may generally be lower than a (physical measurement) resolution and/or a measurement data resolution, and/or such resolutions may be mappable to the (reporting) resolution.”  In par 0026, Kazmi teaches “A (reporting) resolution may generally represent or indicate a resolution in time. The resolution may be adaptable and/or configurable, e.g. based on a configuration, which may be configured or configurable by a network node. An adaptable resolution and/or a resolution configuration may represent a set of at least two different resolutions or resolution configurations, which may e.g. be pre-defined, e.g. according to a telecommunication standard like LTE. The set of resolution may comprise at least a higher resolution and a lower resolution, wherein a higher resolution may be represented by a smaller time unit of the resolution and vice versa. A resolution and/or resolution configuration may be represented by a mapping and/or table based on at least one resolution and/or providing a mapping or indexing of measurement and/or measurements results to an indicator based on at least one resolution. It may be considered that for a given table or mapping, the resolution is adaptable or changes, e.g. for different rows or lines of a table, the resolution may be different. A resolution may be represented by the smallest unit in time able to be represented and/or indicated.”
	Therefore, Kazmi does teach “transmitting a reference signal time difference (RSTD) index corresponding to an interval of a RSTD of the positioning reference signal received per cell based on a reporting table, to a base station, wherein the reporting table is configured differently depending on a reporting resolution”.
	
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Please note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
Applicants are reminded that MPEP 2141.02 states:
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore  & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over YOON et al. (US 20180049151) (hereinafter Yoon) in view of KAZMI et al. (US 20180302873) (hereinafter Kazmi).

    PNG
    media_image1.png
    396
    382
    media_image1.png
    Greyscale

	Regarding claims 1 and 9:
As shown in figures 1-24, Yoon discloses a method for performing positioning by a user equipment (UE) (100 in figure 1), the method comprising: 
identifying configuration information (see S2110 in figure 23) for a transmission bandwidth of a positioning 5reference signal (PRS) configured per cell ` and 
receiving (see figure 23) the positioning reference signal corresponding to each cell based on the configuration information for the transmission bandwidth (see tables 2-3, par 0007, 0069, 0074-0078).  
Yoon discloses all of the subject matter as described above except for specifically teaching transmitting a reference signal time difference (RSTD) index corresponding to an interval of a RSTD of the positioning reference signal received per cell based on a reporting table, to a base station, wherein the reporting table is configured differently depending on a reporting resolution.
However, Kazmi in the same field of endeavor teaches transmitting a reference signal time difference (RSTD) index (see RSTD index 0000 -12711 in table 1 below) corresponding to an interval of a RSTD of the positioning reference signal received per cell based on a reporting table, to a base station, wherein the reporting table is configured differently depending on a reporting resolution (see resolution level -15391 – 15391 in table 1 below), to a base station (par 0023-0026, 0043-0055).  

    PNG
    media_image2.png
    498
    443
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use resolution range (levels) for measurements of positioning signals as taught by Kazmi to modify the system and method of Yoon in order to fully benefit from enhancement of RSTD positioning accuracy (par 0057) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claim 5:
As shown in figures 1-24, Yoon discloses a method for performing positioning by a base station (200 in figure 1), the method comprising: 
configuring configuration information (see step 302 – 304 in figure 3, abstract) for a transmission bandwidth of a positioning reference signal (PRS) per cell (see tables 2-3, par 0007, 0069, 0074-0078); and 25
transmitting (see figure 23) the positioning reference signal corresponding to each cell (see 1101 – 110N4) based on the 81configuration information for the transmission bandwidth (see tables 2-3, par 0007, 0069, 0074-0078).
Yoon discloses all of the subject matter as described above except for specifically teaching receiving a reference signal time difference (RSTD) index corresponding to an interval of a Serial No. 17/047,375-2-811.0223RSTD of the positioning reference signal received per cell based on a reporting table , from a user equipment (UE), wherein the reporting table is configured differently depending on a reporting resolution.
However, Kazmi in the same field of endeavor teaches receiving a reference signal time difference (RSTD) index (see RSTD index 0000 -12711 in table 1 below) corresponding to an interval of a Serial No. 17/047,375-2-811.0223RSTD of the positioning reference signal received per cell based on a reporting table , from a user equipment (UE), see resolution level -15391 – 15391 in table 1 below) wherein the reporting table is configured differently depending on a reporting resolution (par 0023-0026, 0043-0055).

    PNG
    media_image2.png
    498
    443
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use resolution range (levels) for measurements of positioning signals as taught by Kazmi to modify the system and method of Yoon in order to fully benefit from enhancement of RSTD positioning accuracy (par 0057) (See KSR Rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 2, 6 and 10:
Yoon further discloses wherein 10the configuration information for the transmission bandwidth of the positioning reference signal is received via higher layer signaling (see table 3, par 0069, 0074-0075).  


8.	Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kazmi as applied to claims 1, 5 and 9 above and further in view of  Wang et al. (US 20180124787) (hereinafter Wang).

Regarding claims 3, 7 and 11:
Yoon discloses all of the subject matter as described above except for specifically teaching wherein the positioning reference signal is received based on information about at least one bandwidth part (BWP) for each cell.
However, Wang in the same field of endeavor teaches wherein the positioning reference signal is received based on information about at least one bandwidth part (BWP) for each cell (par 0093).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use bandwidth part configuration as taught by Wang to modify the bandwidth configuration of Yoon in order to ensure the co-existence, the new PRS and the legacy PRS (par 0093) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 

Regarding claims 4, 8 and 12:
Yoon discloses all of the subject matter as described above except for specifically teaching wherein the positioning reference signal is transmitted based on at least one of frequency domain 20allocation information or time domain allocation information in the at least one bandwidth part.
However, Wang in the same field of endeavor teaches wherein the positioning reference signal is transmitted based on at least one of frequency domain 20allocation (see frequency domain in figure 13) information or time domain allocation information in the at least one bandwidth part (par 0093).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use bandwidth part configuration as taught by Wang to modify the bandwidth configuration of Yoon in order to ensure the co-existence, the new PRS and the legacy PRS (par 0093) (see KSR rationale: Combining prior art elements according to known methods to yield predictable results). 


Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/Primary Examiner, Art Unit 2631